Exhibit 10.10

MDRNA, INC.

WAIVER AGREEMENT

This Waiver Agreement (this “Agreement”), dated as of March 31, 2010, is made by
and between MDRNA, Inc. (the “Company”) and Barry Polisky (“Executive”).

RECITALS

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, effective January 2, 2009 (as amended from time to time, the
“Employment Agreement”);

WHEREAS, the Company maintains the 2008 Stock Incentive Plan, the 2004 Stock
Incentive Plan, the 2002 Stock Option Plan and the 2000 Non-Qualified Stock
Option Plan (collectively, the “Plans”);

WHEREAS, pursuant to Section 20 of the Employment Agreement, in the event of
Executive’s separation from the Company under certain conditions within one year
of a Change of Control (as such term is defined in the Employment Agreement),
Executive is entitled to additional base compensation and incentive compensation
and all of Executive’s Outstanding Options (as such term is defined in the
Employment Agreement) become fully vested as of the date of any Change in
Control;

WHEREAS, Executive is the recipient of awards granted pursuant to one or more of
the Plans;

WHEREAS, the Company is a party to that certain Agreement and Plan of Merger by
and among MDRNA, Inc., Calais Acquisition Corp. and Cequent Pharmaceuticals,
Inc., dated as of March 31, 2010 (the “Merger Agreement”), pursuant to which
Calais Acquisition Corp. will merge with and into Cequent Pharmaceuticals, Inc.
(the “Merger”);

WHEREAS, Executive acknowledges that the consummation of the Merger may be
deemed a Change of Control, as defined under the Employment Agreement; and

WHEREAS, as a material inducement for Cequent Pharmaceuticals, Inc. to
consummate the Merger, Executive and the Company wish to enter into this
Agreement pursuant to which Executive will waive any right and entitlement that
he or she may have to receive certain compensation and benefits under the
Employment Agreement and any equity compensation awards granted to Executive as
a result of the Merger being deemed a Change of Control.

NOW, THEREOFRE, in consideration of the covenants and undertakings contained
herein, and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the Company and Executive hereby agree as follows:

1. Waiver.

(a) With respect to the Merger, Executive hereby waives, relinquishes and gives
up any and all right, title, claim and interest that Executive may have: (i) to
receive any amount

 

1



--------------------------------------------------------------------------------

payable pursuant to Section 20(a)(i) of the Employment Agreement; (ii) to
receive any amount payable pursuant to Section 20(a)(ii) of the Employment
Agreement; and (iii) to any accelerated vesting of Outstanding Options pursuant
to Section 20(a)(iii) of the Employment Agreement, pursuant to any of the Plans
and pursuant to the grant agreement for any awards, in each case, as a result of
the Merger being deemed a Change of Control. For the avoidance of doubt, the
waiver contained in this Section 1(a) shall not in any way reduce the rights and
payments to which Executive would otherwise be entitled pursuant to Section 11
of the Employment Agreement in connection with a termination of Executive’s
employment. In addition, if Executive’s employment is terminated on or before
December 31, 2010 for any reason other than termination for Cause, then
notwithstanding anything to the contrary contained in any of the Plans, in any
grant agreement, or in any other provision of the Employment Agreement, any and
all unvested common stock options held by Executive shall immediately vest in
full upon the effective date of such termination, and shall remain exercisable
for a period of two (2) years thereafter (but in no event after the original
expiration date of the award).

(b) Executive also hereby acknowledges that any cash received by the Company as
a result of the consummation of the Merger shall not be counted toward the $5
million in unrestricted cash threshold necessary to trigger payment by the
Company to Executive of the retention bonuses approved by the Board of Directors
of the Company on March 1, 2010.

2. No Good Reason. Executive hereby acknowledges and agrees that nothing
contained in this Agreement shall, or shall be construed so as to, constitute
Good Reason (as defined in the Employment Agreement) for purposes of the
Employment Agreement or any other agreement between Executive and the Company.

3. Applicable Law. This Agreement shall be administered, interpreted and
enforced under the internal laws of the State of Washington, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Washington or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Washington.

4. Enforceability. If any provision of this Agreement is determined to be
invalid or unenforceable, it shall be adjusted rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder of the
Agreement shall be enforced to the maximum extent possible.

5. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

6. Captions. The captions contained in this Agreement are included for
convenience only and shall have no bearing on the meaning or interpretation of
the provisions contained herein.

[remainder of page intentionally left blank; signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have caused this Agreement to be
executed as of the date first above written.

 

MDRNA, Inc. By:  

/s/ J. Michael French

Name:   J. Michael French Title:   President and Chief Executive Officer
EXECUTIVE

/s/ Barry Polisky

Barry Polisky

[SIGNATURE PAGE TO B. POLISKY WAIVER AGREEMENT]